PER CURIAM.
We reverse the trial court’s summary denial without the attachment of any record excerpts, of appellant’s rule 3.850 motion for post-conviction relief. Appellant contends that the trial court erred by imposing an amount of restitution to be paid to the victim without first making a proper assessment of his ability to pay. Appellant alleges further that his counsel was ineffective for permitting the restitution order to be entered without objection as appellant had advised counsel that he no longer had an ability to pay the restitution amount that was once discussed to be made part of a plea.
State concedes and we agree that these issues cannot be resolved without either record attachments to refute appellant’s claim or an evidentiary hearing. See Fernandez v. State, 701 So.2d 632 (Fla. 4th DCA 1997). Accordingly, we reverse and remand for further proceedings.
REVERSED AND REMANDED.
STONE, C.J., and STEVENSON and SHAHOOD, JJ., concur.